DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Applicants’ specification is objected because it lacks a “Brief Description of the Drawings” section, along w/ a brief description of each of the figures individually.  The Applicants’ specification lacks a brief description of figure 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/220655 A1.
The Figure 4 and the discussion of this figure 4 w/in the text of WO 2017/220655 A1 as well as the claims set forth in this WO 2017/220655 A1 illustrate and discuss a Claus sulfur recovery plant (along w/ its associated burner, reaction furnace, condensers, catalytic converter sections, etc.) that has been modified by providing a downstream sulfuric acid production unit that receives at least a portion of the sulfur dioxide-containing off-gas emitted from what appears to be the catalytic converter sections: please note the reaction steps listed on pg. 26 in the text of this WO 2017/220655 A1, specifically.  This downstream sulfuric acid production unit generates sulfuric acid from the sulfur dioxide (please note at least the bottom portion of pg. 20), and feeds this sulfuric acid back into the Claus plant.  Pg. 30 w/in the text of this WO 2017/220655 A1 explains that the sulfuric acid reduces the amount of oxygen values necessary for the Claus plant as well as eliminating the need for treating the tail gas.  Lastly, it is submitted that the components of the Claus plant would also be fluidically connected to each other (in the manner described in at least the Applicants’ independent claim 11).

Allowable Subject Matter
The Figure 4 and the discussion of this figure 4 w/in the text of WO 2017/220655 A1 as well as the claims set forth in this WO 2017/220655 A1 illustrate and discuss a Claus sulfur recovery plant (along w/ its associated burner, reaction furnace, condensers, catalytic converter sections, etc.) that has been modified by providing a downstream sulfuric acid production unit that receives at least a portion of the sulfur dioxide-containing off-gas emitted from what appears to be the catalytic converter sections: please note the reaction steps listed on pg. 26 in the text of this WO 2017/220655 A1, specifically.  This downstream sulfuric acid production unit generates sulfuric acid from the sulfur dioxide (please note at least the bottom portion of pg. 20), and feeds this sulfuric acid back into the Claus plant.  Pg. 30 w/in the text of this WO 2017/220655 A1 explains that the sulfuric acid reduces the amount of oxygen values necessary for the Claus plant as well as eliminating the need for treating the tail gas.  Lastly, it is submitted that the components of the Claus plant would also be fluidically connected to each other (in the manner described in at least the Applicants’ independent claim 11).
	However, the Applicants’ independent claim 1 is further limited to the use of (sulfuric acid) droplets having a size distribution such that 90 percent of the mass of the droplets have a diameter that is below 500 microns, and at least this particular feature is not taught or suggested in this WO 2017/220655 A1 reference.  Thus, the Applicants’ independent claim 1 (as well as the claims that are directly or indirectly dependent thereon, i. e. claims 2-10) have been allowed over the teachings provided in this WO 2017/220655 A1 reference.  The Applicants’ dependent claim 12 is also limited to the use of sulfur storage tanks having a volume that corresponds to the amount of sulfuric acid withdrawn from the outlet of the sulfuric acid section in from 1 to 4 days (and at least this particular feature is not described in this WO 2017/220655 A1 reference).  
The U. S. Patents 4,070,424 and 4,208,192 cited by the international examiner in the Written Opinion associated w/ PCT/ EP2020/061934 are directed to the non-analogous art of conditioning a flue gas prior to its treatment in an electrostatic precipitator (please note at least the abstract associated w/ U. S. Pat. 4,208,192 as well as at least col. 4 ln. 21 in this U. S. Pat. 4,070,424).  Hence, these U. S. Patents 4,208,192 and 4,070,424 do not remedy the deficiencies of WO 2017/220655 A1 – as compared to the limitations described in at least the Applicants’ independent claim 1 and also the Applicants’ dependent claim 12. 
Hence, the Applicants’ claims 1-10 and 12 have been allowed over the teachings provided in this WO 2017/220655 A1.


Reference Made of Record
The search of the U. S. examiner produced U. S. Pat. 3,617,221 (which describes a conventional Claus sulfur recovery plant).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736